293 F.2d 316
Daniel E. LANGSTON, Appellant,v.UNITED STATES ATTORNEY GENERAL, The United States Public Health Service, The United States Department of Justice, and The United States Armed Forces.
No. 13500.
United States Court of Appeals Third Circuit.
Submitted May 22, 1961.
Decided July 6, 1961.

Daniel E. Langston, pro se.
Hubert I. Teitelbaum, U. S. Atty., and John F. Potter and Thomas J. Shannon, Asst. U. S. Attys., Pittsburgh, Pa., for appellees.
Before BIGGS, Chief Judge, and McLAUGHLIN and KALODNER, and KALODNER, Circuit Judges.
PER CURIAM.


1
The plaintiff-appellant, who is incarcerated in the United States Penitentiary at Atlanta, Georgia, seeks to enforce an alleged oral contract between himself and the United States. It is clear that venue was improperly laid in the court below. See Sections 1346(a) (2) and 1402(a) (1), Title 28 U.S.C. It is also apparent that there has been no service on the parties named as defendants. See Rules 4(d) and 5, Fed.R.Civ.Proc., 28 U.S.C. We need add only that the Declaratory Judgments Act, Section 2201, Title 28 U.S.C., on which the plaintiff-appellant relies in part, creates a remedy but it does not establish jurisdiction.


2
The order of the court below, dismissing the complaint for want of jurisdiction, will be affirmed.